Judgments, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered January 20, 2004, which dismissed petitioners’ CPLR article 78 applications, unanimously affirmed, without costs.
To state a cause of action under Social Services Law § 336-c (2) (e) (i), it is incumbent upon petitioners to specify the employees who were allegedly displaced by the Work Experience Program (WEP) workers as well as, for the purposes of the statute of limitations, when they were displaced (Rosenthal v City of New York, 283 AD2d 156 [2001], lv dismissed 97 NY2d 654 [2001]; see also Roberts v City of New York, 20 AD3d 44 [2005] [decided herewith]).
Petitioners in Roberts herein did not identify any employees displaced by WEP workers. Petitioners in Williams, although identifying two employees allegedly displaced by WEP workers, failed to set forth when that displacement took place, or the particular WEP workers who allegedly replaced them. Accordingly, the pleading fails to state sufficient facts, and having failed to meet the pleading requirements set forth in our prior decisions, the IAS court correctly dismissed the petitions. Concur—Tom, J.P, Saxe, Friedman, Nardelli and Sweeny, JJ.